Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed 1/19/2022.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(s) 1, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aydonat in view of Carson. (U. S. Patent Publication 20170103299, referred to as Aydonat;  U. S. Patent Publication 20100241601, referred to as Carson)

Claim 1
Aydonat discloses a computer-implemented method of managing data for convolution processing, the method comprising: in a device having: determining a usable number of registers in a processing architecture (Aydonat, 0044; The optimized logical representation of the system may include a representation that has a minimized number of functional blocks, such as logic gates, logic elements, and registers, required for the system. … Mapping includes determining how to implement logic gates and logic elements in the optimized logic representation with the types or categories of resources available on the target. The resources available on the target may be referred to as "cells" or "components" and may include logic-array blocks, registers, memories, DSP blocks, input-output elements, and other components. EC: ‘Processor architecture’ is ‘architecture of a convolution processor.’ Aydonat is used to implement a convolutional neural network (abstract)) of a device having a memory, an input channel for receiving an input stack of input data (Aydonat, fig 3; Figure 3 discloses a stacked data (item 310) which is then fed into a plurality of regions (items 330).), an output channel for receiving an output stack of output data (Aydonat, fig 3; The output channels of regions 330 maps to this.), and a convolution kernel containing a stack of weights for convolving the stack of input data into the stack of output data (Aydonat, 0035; The coefficients 321-323 apply weights which formulate a filter for the convolution layer. The standard Aydonat, fig 3; There is a 1-1 ratio from inputs to outputs.)
Aydonat does not disclose expressly packing the input stack into a continuous block of memory, packing the convolution kernel into another continuous block of memory, and packing the output stack based on the ….processor architecture of the device; and convolving the input stack into the output stack using the stack of weights in the convolution kernel.
Carson discloses packing the input stack into a continuous block of memory, packing the convolution kernel into another continuous block of memory, and packing the output stack based on the ….processor architecture of the device (Carson, fig 19, 0143; The control FPGA on the RASA board provides the control signals and glue logic illustrated in FIG. 19. It also provides the I/O pathways and a programmable connectivity fabric between adjacent boards. High-speed serial I/O lines operating at over 3 GBit/s provide internal I/O between the SALU ASIC and the controlling FPGA. I/O durations within a RASA board (e.g. initializing and updating synapse weights, loading data from memory, etc.) are of the order of 1 ms or less. EC: The FPGA is where the convolution kernel is located and the double ended arrow is where the input and output for the stacked data.); and convolving the input stack into the output stack using the stack of weights in the convolution kernel. (Carson, 0173; The instances where the pixel values in the image data subset are multiplied and accumulated (i.e., convolved) against a predetermined set of pixel weights in the convolution kernel mask (i.e., the filter values) result in higher convolution output values representative of those 

Claim 7
Aydonat discloses a non-transitory machine readable medium storing executable instructions which when executed by a device cause the device to perform a method of managing data for convolution processing, the method performed in the device having a memory (Aydonat, 0038; The resources identified may include a number and type of memory blocks, digital signal processors (DSPs), and other components and processing units on a target device.), an input channel for receiving an input stack of input data (Aydonat, fig 3; Figure 3 discloses a stacked data (item 310) which is then fed into a plurality of regions (items 330).), an output channel for receiving an output stack of output data (Aydonat, fig 3; The output channels of regions 330 maps to this.), and a convolution kernel containing a stack of weights for convolving the stack of input data into the stack of output data (Aydonat, 0035; The coefficients 321-323 apply weights which formulate a filter for the convolution layer. The standard convolution layer performs a 3-dimensional dot product between a region 330 defined within the input features 310 and the coefficients 321-323.); the method comprising: determining a usable number of registers in a processor architecture (Aydonat, 0044; The optimized Aydonat, fig 3; There is a 1-1 ratio from inputs to outputs.)
Aydonat does not disclose expressly packing the input stack into a continuous block of memory, packing the convolution kernel into another continuous block of memory, and packing the output stack based on the ….processor architecture of the device; and convolving the input stack into the output stack using the stack of weights in the convolution kernel
Carson discloses packing the input stack into a continuous block of memory, packing the convolution kernel into another continuous block of memory, and packing the output stack based on the ….processor architecture of the device (Carson, fig 19, 0143; The control FPGA on the RASA board provides the control signals and glue logic illustrated in FIG. 19. It also provides the I/O pathways and a programmable connectivity fabric between adjacent boards. High-speed serial I/O lines operating at over 3 GBit/s provide internal I/O between the SALU ASIC and the controlling FPGA. I/O durations within a RASA board (e.g. initializing and updating synapse weights, Carson, 0173; The instances where the pixel values in the image data subset are multiplied and accumulated (i.e., convolved) against a predetermined set of pixel weights in the convolution kernel mask (i.e., the filter values) result in higher convolution output values representative of those pixel locations.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat and Carson before him before the effective filing date of the claimed invention, to modify Aydonat to incorporate a kernel associated with weights (values) of pixels of Carson. Given the advantage of reducing computational requirements due to the convolution schema, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Aydonat discloses wherein a number of usable register for convolution processing is based on at least the processor architecture. (Aydonat, 0044; The optimized logical representation of the system may include a representation that has a minimized number of functional blocks, such as logic gates, logic elements, and registers, required for the system. … Mapping includes determining how to implement logic gates and logic elements in the optimized logic representation with the types or categories of resources available on the target. The resources available on the target may be referred to as "cells" or "components" and may include logic-array blocks, 

Claim 14
Aydonat discloses wherein a number of usable register for convolution processing is based on at least the processor architecture. (Aydonat, 0044; The optimized logical representation of the system may include a representation that has a minimized number of functional blocks, such as logic gates, logic elements, and registers, required for the system. … Mapping includes determining how to implement logic gates and logic elements in the optimized logic representation with the types or categories of resources available on the target. The resources available on the target may be referred to as "cells" or "components" and may include logic-array blocks, registers, memories, DSP blocks, input-output elements, and other components. EC: ‘Processor architecture’ is ‘architecture of a convolution processor.’ Aydonat is used to implement a convolutional neural network (abstract))

Claim 15
Aydonat discloses a device that manages data for convolution processing, the device comprising: a processor with a processor architecture; memory coupled to the processor through a bus (Aydonat, 0038, 0087; The resources identified may include a number and type of memory blocks, digital signal processors (DSPs), and other components and processing units on a target device. And The computer system 1400 Aydonat, 0044; The optimized logical representation of the system may include a representation that has a minimized number of functional blocks, such as logic gates, logic elements, and registers, required for the system. … Mapping includes determining how to implement logic gates and logic elements in the optimized logic representation with the types or categories of resources available on the target. The resources available on the target may be referred to as "cells" or "components" and may include logic-array blocks, registers, memories, DSP blocks, input-output elements, and other components. EC: ‘Processor architecture’ is ‘architecture of a convolution processor.’ Aydonat is used to implement a convolutional neural network (abstract)), an input channel for receiving an input stack of input data (Aydonat, fig 3; Figure 3 discloses a stacked data (item 310) which is then fed into a plurality of regions (items 330).), an output channel for receiving an output stack of output data (Aydonat, fig 3; The output channels of regions 330 maps to this.), and a convolution kernel containing a stack of weights for convolving the stack of input data into the stack of output data (Aydonat, 0035; The coefficients 321-323 apply weights which formulate a filter for the convolution layer. The standard convolution layer performs a 3-dimensional dot product between a region 330 defined within the input features 310 and the coefficients 321-323.), usable number of registers in the processor architecture. (Aydonat, fig 3; There is a 1-1 ratio from inputs to outputs.)

Carson discloses pack the input stack into a continuous block of the memory, packing the convolution kernel into another continuous block of the memory, and packing the output stack based on the (Carson, fig 19, 0143; The control FPGA on the RASA board provides the control signals and glue logic illustrated in FIG. 19. It also provides the I/O pathways and a programmable connectivity fabric between adjacent boards. High-speed serial I/O lines operating at over 3 GBit/s provide internal I/O between the SALU ASIC and the controlling FPGA. I/O durations within a RASA board (e.g. initializing and updating synapse weights, loading data from memory, etc.) are of the order of 1 ms or less. EC: The FPGA is where the convolution kernel is located and the double ended arrow is where the input and output for the stacked data. EC: First block of memory is ‘memory-0’ and the second block of memory is ‘memory-1.’) and convolve the input stack into the output stack using the stack of weights in the convolution kernel. (Carson, 0173; The instances where the pixel values in the image data subset are multiplied and accumulated (i.e., convolved) against a predetermined set of pixel weights in the convolution kernel mask (i.e., the filter values) result in higher convolution output values representative of those pixel locations.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat and Carson before him before the effective filing date of the claimed invention, to modify Aydonat to incorporate a kernel associated with weights (values) of pixels of Carson. .

Claim(s) 2-5, 8-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aydonat and Carson as applied to claims 1 and 7 above, and further in view of Murphy. (U. S. Patent Publication 20140035916, referred to as Murphy)

Claim 2
Aydonat and Carson do not disclose expressly the computer-implemented method as in claim 1, wherein packing the input stack into the continuous block of memory includes: reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the continuous block of memory.
Murphy discloses the computer-implemented method as in claim 1, wherein packing the input stack into the continuous block of memory includes: reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the continuous block of memory. (Murphy, fig 3, 0047; Reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the continuous block of memory of applicant maps to ‘FIG. 3 shows a simplified example of a set of volume data with scalar voxel values. The 3D data set has 4.times.4.times.20 voxels, with the axial direction being along the long dimension of the volume.’ of Murphy.) It would have been obvious 

Claim 3
Aydonat and Carson do not disclose expressly wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels.
Murphy discloses wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels. (Murphy, fig 3, 0048; Wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels of applicant maps to ‘If MinIP is applied to the shaded slab, the resultant pixel values ascribed to the slab for the four pixels corresponding to the four rows of five voxels in the slab are 2, 1, 2, 0 as illustrated by the composited "slice" illustrated.’ of Murphy.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ 

Claim 4
Aydonat and Carson do not disclose expressly wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output stack to use a maximum number of registers, the set of output blocks in the output stack corresponding to a portion of input data being convolved.
Murphy discloses wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output stack to use a maximum number of registers, the set of output blocks in the output stack corresponding to a portion of input data being convolved. (Murphy, fig 3, 0048; Wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output stack to use a maximum number of registers, the set of output blocks in the output stack corresponding to a portion of input data being convolved of applicant maps to ‘Each pixel value for each slab is thus calculated in a rowwise manner using a string of `m` numbers in the relevant row, where `m` is the thickness of the slab in terms of its number of voxels, which in a real example would be the number of interpolated data points in the view space coordinate system.’ of Murphy. EC Maximum maps to ‘m’ thickness of the slab.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective 

Claim 5
Aydonat and Carson do not disclose expressly wherein the portion of input data being convolved is any one of a continuous row and a continuous column of input pixels.
Murphy discloses wherein the portion of input data being convolved is any one of a continuous row and a continuous column of input pixels. (Murphy, fig 3; Wherein the portion of input data being convolved is any one of a continuous row and a continuous column of input pixels of applicant maps to a single slab.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being able to handle large data input such as an image, using a maximum number registers means faster computational time, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 8
Aydonat and Carson do not disclose expressly wherein packing the input stack into the continuous block of memory includes: reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the continuous block of memory.
Murphy discloses wherein packing the input stack into the continuous block of memory includes: reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the continuous block of memory. (Murphy, fig 3, 0047; Reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the continuous block of memory of applicant maps to ‘FIG. 3 shows a simplified example of a set of volume data with scalar voxel values. The 3D data set has 4.times.4.times.20 voxels, with the axial direction being along the long dimension of the volume.’ of Murphy.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being able to handle large data input such as an image, using a maximum number registers means faster computational time, one having ordinary skill in the art would have been motivated to make this obvious modification. 


Aydonat and Carson do not disclose expressly wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels.
Murphy discloses wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels. (Murphy, fig 3, 0048; Wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels of applicant maps to ‘If MinIP is applied to the shaded slab, the resultant pixel values ascribed to the slab for the four pixels corresponding to the four rows of five voxels in the slab are 2, 1, 2, 0 as illustrated by the composited "slice" illustrated.’ of Murphy.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being able to handle large data input such as an image, using a maximum number registers means faster computational time, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 10
Aydonat and Carson do not disclose expressly wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output 
Murphy discloses wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output stack to use a maximum number of registers, the set of output blocks in the output stack corresponding to a portion of input data being convolved. (Murphy, fig 3, 0048; Wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output stack to use a maximum number of registers, the set of output blocks in the output stack corresponding to a portion of input data being convolved of applicant maps to ‘Each pixel value for each slab is thus calculated in a rowwise manner using a string of `m` numbers in the relevant row, where `m` is the thickness of the slab in terms of its number of voxels, which in a real example would be the number of interpolated data points in the view space coordinate system.’ of Murphy. EC Maximum maps to ‘m’ thickness of the slab.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being able to handle large data input such as an image, using a maximum number registers means faster computational time, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 11

Murphy discloses wherein the portion of input data being convolved is any one of a continuous row and a continuous column of input pixels. (Murphy, fig 3; Input data being convolved is any one of a continuous row and a continuous column of input pixels of applicant maps to a single slab.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being able to handle large data input such as an image, using a maximum number registers means faster computational time, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Aydonat and Carson do not disclose expressly reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the continuous block of memory. 
Murphy discloses reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the continuous block of memory. (Murphy, fig 3, 0047; Reading all input blocks in the input stack corresponding to a portion of the input data; and arranging all of the input blocks into the 

Claim 17
Aydonat and Carson do not disclose expressly wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels.
Murphy discloses wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels. (Murphy, fig 3, 0048; Wherein the portion of the input data to which the input blocks correspond is one or more input pixels and their neighboring pixels of applicant maps to ‘If MinIP is applied to the shaded slab, the resultant pixel values ascribed to the slab for the four pixels corresponding to the four rows of five voxels in the slab are 2, 1, 2, 0 as illustrated by the composited "slice" illustrated.’ of Murphy.) It would have been obvious to one having 

Claim 18
Aydonat and Carson do not disclose expressly wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output stack to use a maximum number of registers, the set of output blocks in the output stack corresponding to a portion of input data being convolved.
Murphy discloses wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output stack to use a maximum number of registers, the set of output blocks in the output stack corresponding to a portion of input data being convolved. (Murphy, fig 3, 0048; Wherein packing the output stack based on the architecture of the device is allocating a set of output blocks in the output stack to use a maximum number of registers, the set of output blocks in the output stack corresponding to a portion of input data being convolved of applicant maps to ‘Each pixel value for each slab is thus calculated in a rowwise manner using a string of `m` numbers in the relevant row, where `m` is the thickness of the slab in terms of its number of voxels, which in a real example would be the number of interpolated data 

Claim 19
Aydonat and Carson do not disclose expressly wherein the portion of input data being convolved is any one of a continuous row and a continuous column of input pixels.
Murphy discloses wherein the portion of input data being convolved is any one of a continuous row and a continuous column of input pixels. (Murphy, fig 3; Input data being convolved is any one of a continuous row and a continuous column of input pixels of applicant maps to a single slab.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being able to handle large data input such as an image, .

Claim(s) 6, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aydonat, Carson and Murphy as applied to claims 2-5, 8-11  above, and further in view of Zhang. (U. S. Patent 66765587, referred to as Zhang)

Claim 6
Aydonat and Carson do not disclose expressly loading into memory the stack of weights corresponding to the portion of input data; arranging the loaded weights into a convolution weight matrix.
Murphy discloses loading into memory the stack of weights corresponding to the portion of input data; arranging the loaded weights into a convolution weight matrix. (Murphy, fig 3, 0047; Loading into memory the stack of weights corresponding to the portion of input data; arranging the loaded weights into a convolution weight matrix of applicant maps to ‘FIG. 3 shows a simplified example of a set of volume data with scalar voxel values.’ of Murphy.  EC: ‘weights’ maps to ‘values.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being able to handle large data input such as an image, using a maximum number registers means faster 
Aydonat, Carson and Murphy do not disclose expressly calculating each value in the allocated set of output blocks in the output stack from the corresponding values in the input blocks and the convolution weight matrix.
Zhang discloses calculating each value in the allocated set of output blocks in the output stack from the corresponding values in the input blocks and the convolution weight matrix. (Zhang, c1: 65 through c2: 8; The position on the post-coordinate transformation output image coordinate system which corresponds the position of each pixel of an input image is calculated.) It would have been obvious to one having ordinary skill in the art, having the teachings of Murphy, Carson, Aydonat and Zhang before him before the effective filing date of the claimed invention, to modify Murphy, Carson and Aydonat to incorporate continuous data design with weights (values) of pixels of Zhang. Given the advantage of reducing computational requirements due to less calling functions of information request, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Aydonat and Carson do not disclose expressly wherein convolving the input stack into the output stack includes: loading into memory the stack of weights corresponding to the portion of input data; arranging the loaded weights into a convolution weight matrix.
Murphy, fig 3, 0047; Loading into memory the stack of weights corresponding to the portion of input data; arranging the loaded weights into a convolution weight matrix of applicant maps to ‘FIG. 3 shows a simplified example of a set of volume data with scalar voxel values.’ of Murphy.  EC: ‘weights’ maps to ‘values.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being able to handle large data input such as an image, using a maximum number registers means faster computational time, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Aydonat, Carson and Murphy do not disclose expressly calculating each value in the allocated set of output blocks in the output stack from the corresponding values in the input blocks and the convolution weight matrix.
Zhang discloses calculating each value in the allocated set of output blocks in the output stack from the corresponding values in the input blocks and the convolution weight matrix. (Zhang, c1: 65 through c2: 8; The position on the post-coordinate transformation output image coordinate system which corresponds the position of each pixel of an input image is calculated.) It would have been obvious to one having ordinary skill in the art, having the teachings of Murphy, Carson, Aydonat and Zhang before him 

Claim 20
Aydonat and Carson do not disclose expressly wherein the process further causes the processor to convolve the input stack into the output stack by: loading into memory the stack of weights corresponding to the portion of input data; arranging the loaded weights into a convolution weight matrix.
Murphy discloses wherein the process further causes the processor to convolve the input stack into the output stack by: loading into memory the stack of weights corresponding to the portion of input data; arranging the loaded weights into a convolution weight matrix. (Murphy, fig 3, 0047; Loading into memory the stack of weights corresponding to the portion of input data; arranging the loaded weights into a convolution weight matrix of applicant maps to ‘FIG. 3 shows a simplified example of a set of volume data with scalar voxel values.’ of Murphy.  EC: ‘weights’ maps to ‘values.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aydonat, Carson and Murphy before him before the effective filing date of the claimed invention, to modify Aydonat and Carson to incorporate arranging blocks of memory in ‘continuous’ form, pixel data input, to employ a ‘maximum’ number of registers of Murphy. Given the advantage of putting data into matrix form for ease of access, being 
Aydonat, Carson and Murphy do not disclose expressly calculating each value in the allocated set of output blocks in the output stack from the corresponding values in the input blocks and the convolution weight matrix.
Zhang discloses calculating each value in the allocated set of output blocks in the output stack from the corresponding values in the input blocks and the convolution weight matrix. (Zhang, c1: 65 through c2: 8; The position on the post-coordinate transformation output image coordinate system which corresponds the position of each pixel of an input image is calculated.) It would have been obvious to one having ordinary skill in the art, having the teachings of Murphy, Carson, Aydonat and Zhang before him before the effective filing date of the claimed invention, to modify Murphy, Carson and Aydonat to incorporate continuous data design with weights (values) of pixels of Zhang. Given the advantage of reducing computational requirements due to less calling functions of information request, one having ordinary skill in the art would have been motivated to make this obvious modification.

Response to Arguments
3.	Applicant’s arguments filed on 1/19/2022 for claims 1-20 have been fully considered but are not persuasive.

4.	Applicant’s argument:


Examiner’s answer:
Aydonat discloses ‘The optimized logical representation of the system may include a representation that has a minimized number of functional blocks, such as logic gates, logic elements, and registers, required for the system. … Mapping includes determining how to implement logic gates and logic elements in the optimized logic representation with the types or categories of resources available on the target. The resources available on the target may be referred to as "cells" or "components" and may include logic-array blocks, registers, memories, DSP blocks, input-output elements, and other components.’ (Aydonat, 0044)

5.	Applicant’s argument:
Applicant respectfully submits one of ordinary skill in the art at the time of filing would not equate a standard convolution layer with a set of registers as claimed. In addition, Applicant respectfully submits that this section of Aydonat does not include any mention of a register. 

Examiner’s answer:
The examiner disagrees based on each ‘layer’ of a CNN has a plurality of nodes which hold a calculated value based on weights and inputs to that node. ‘Register’ is mentioned 22 times within Aydonat. 

6.	Applicant’s argument:


Examiner’s answer:
It appears that applicant is citing 0007 of the published patent application which is within the ‘background/summary’ section. Keep in mind that ‘packing’ has no specific meaning within the specification nor a unique meaning with those skilled within the art other than inputting data into memory (registers). The claim element is asking for a usable number or registers which Aydonat by determining ‘minimized number of functional blocks.’

7.	Applicant’s argument:
Thus, Applicant respectfully submits that the combination of Aydonat and Carson does not teach or suggest packing the output stack based on the usable number of registers in the processor architecture as claimed in claims 1 and 7. Therefore, Applicant respectfully submits that claims 1 and 7 are patentable over the combination of Aydonat and Carson and respectfully requests the withdrawal of the rejection under 35 USC 103.

Examiner’s answer:
‘Packing’ is viewed as merely inputting data which is addressed by Carson via input and output lines (e.g. initializing and updating synapse weights, loading data from memory, etc.).



Conclusion – Final
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
10.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 

Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121